PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pearson, George, Tyler
Application No. 16/027,614
Filed: 5 Jul 2018
For: COOKWARE GRASPING DEVICE

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed December 10, 2020.

On July 5, 2018, applicant filed the above-identified application, which included, inter alia, a Certification of Micro Entity Status signed by applicant and payment of the basic filing fee, examination fee, and search fee in the micro entity amounts. 

On July 25, 2018, the Office mailed a Notice to File Missing Parts of Nonprovisional Application (“Notice to File Missing Parts”), informing applicant that no fee status was in effect because the Certification of Micro Entity filed July 5, 2018, failed to meet the requirement for establishing micro entity status. The Notice to File Missing Parts of July 25, 2018, gave applicant two months, plus extensions of time under 37 CFR 1.136(a), from the date of the Notice to pay the undiscounted amount for the statutory basic filing fee, the search fee, examination fee, and a surcharge for the late submission of the complete basic filing fee, search fee, and examination fee. The Notice to File Missing Parts stated that if applicant qualified for small entity status, applicant must submit a written assertion of small entity status to establish small entity status. The Notice further stated that if applicant qualified for micro entity status, applicant must provide an acceptable Certification of Micro Entity Status to establish micro entity status.

On September 25, 2018, applicant’s patent practitioner submitted a change of entity status to micro entity, including a Certification of Micro Entity Status through Private PAIR, which the Office accepted. However, applicant did not pay the surcharge as required by the Notice to File Missing Parts dated July 25, 2018.

On March 27, 2019, the Office issued Notice to File Missing Parts and a Letter Regarding a New Notice and/or Status of the Application (“Letter’). The Letter stated that applicant may disregard the previous notice mailed on July 25, 2018, and that the time period for reply runs from the mail date of the new notice. The Letter further indicated that “[w]ithin the time period for reply, applicant is required to file a reply in compliance with the requirements set forth in the new notice to avoid abandonment of the application.” Letter, 03/27/19, p. 1 (emphasis added). 

The Notice to File Missing Parts accompanying the Letter gave applicant two months, plus extensions of time under 37 CFR 1.136(a), from the March 27, 2019 mail date of the Notice to pay the surcharge in the micro entity amount to avoid abandonment. A courtesy reminder was set to applicant’s patent practitioner on April 4, 2019, informing the practitioner that new correspondence dated March 27, 2019, was available for this application and that practitioner should review the correspondence if the practitioner had not already done so. 

The Office did not receive a timely or proper reply with the two-month extendable period for response set in the Notice to File Parts mailed on March 27, 2019. Accordingly, the above-identified application became abandoned on May 28, 2019.  On November 5, 2019, the Office issued a Notice of Abandonment, stating the above-identified application was abandoned for failure to file a timely or properly reply to the Notice to File Missing Parts (Notice) mailed on March 27, 2019. The Notice of Abandonment indicated no reply was received.

On December 10, 2020, applicant filed a petition under 37 CFR 1.181, requesting withdrawal of holding of abandonment. Specifically, applicant asserts, in pertinent part:

All fees required as a Micro Entity were paid with the application filing on 07/05/2018. The inventor completed and signed Micro Entity Certification was filed as part of the application documents on 07/05/2018 and subsequently the Micro Entity status was re-certified by the attorney on 09/25/2018. No additional fees or surcharges are due as all required fees and application documents were part of the initial filing therefore the holding of Abandonment status is improper.

Petition, 12/10/20, p. 1

The Office notes that abandonment may result from either the failure to reply within the response period or the failure to file a complete and proper reply (e.g. insufficient reply) to an Office communication, as the circumstances of the case may require. Here, the Notice to File Missing Parts and the Letter issued on March 27, 2019, informed applicant that failure to file a reply in compliance with the requirement set forth in the Notice to File Missing Parts March 27, 2019, within the two-month extendable response period would result in abandonment of the application. 

In this instance, applicant did not respond to the Notice to File Missing Parts issued March 27, 2019, within two months (plus extensions of time) from the mail date of the Notice. Consequently, the application became abandoned for failure to respond timely to the Notice to File Missing Parts of March 17, 2019. The Office reminds applicant that it was applicant’s responsibility to submit a timely and proper reply to the Notice to File Missing Parts of March 27, 2019, within the stated response period to save the application from abandonment. Even if applicant questioned the accuracy or the necessity of the March 27, 2019 Notice to File Missing Parts, applicant was required to file either an appropriate reply to the Notice in the form of payment of the surcharge or a written and signed statement setting forth any believed errors in the Notice within two months (plus any extensions of time), from the March 27, 2019 mail date of the Notice. That is, applicant cannot choose not to respond in any manner within the set time period and expect to avoid the consequence of abandonment of the application. The Office reminds applicant that as stated in 37 CFR 1.2, all business with the USPTO should be transacted in writing.  The action of the USPTO will be based exclusively on the written record in the Office.  

Unfortunately, the Office is precluded from granting the requested relief.  The responsibility was that of applicant to respond timely to the Notice to File Missing Parts of March 27, 2019 (which could have consisted of a statement disputing its accuracy or necessity); however, applicant failed to do so. Consequently, the showing of record is that the abandonment resulted from the failure of applicant to respond within the reply period set forth in the Notice to File Missing Parts of March 27, 2019.  Accordingly, the application is properly held abandoned.

The petition under 37 CFR 1.181 is DISMISSED.  

Any request for reconsideration of this decision on the petition under 37 CFR 1.181 must be submitted with TWO (2) MONTHS of the mailing date of the decision.  No extensions of time are permitted.  The request for reconsideration should include a cover sheet entitled “Renewed Petition under 37 CFR 1.181.”

Applicant may wish to consider filing a petition under 37 CFR 1.137(a) for revival of an application for patent abandoned unintentionally (see Form PTO/SB/64). A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

(1) The reply required to the outstanding Office action or notice, unless previously filed;
(2) The petition fee as set forth in § 1.17(m); 
(3)  A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.
  
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).